 

Exhibit 10.31

 AMENDMENT NO. 2 TO At market issuance SALES AGREEMENT

 

 


April 28, 2016

 

MLV & Co. LLC

299 Park Ave, 7th Floor

New York, NY 10171

 

Ladies and Gentlemen:

 

Fortress Biotech, Inc., a Delaware corporation (formerly known as Coronado
Biosciences, Inc., and herein the “Company”), and MLV & Co. LLC (“MLV”), are
parties to that certain At Market Issuance Sales Agreement dated April 29, 2013,
as amended on July 12, 2013 (the “Original Agreement”). All capitalized terms
not defined herein shall have the meanings ascribed to them in the Original
Agreement. The parties, intending to be legally bound, hereby amend the Original
Agreement as follows (to be effective as set forth in paragraph 4 below):

 

1.             Section 13(d) of the Original Agreement is hereby deleted and
replaced with the following:

 

Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) August 19, 2016 and
(ii) the issuance and sale of all of the Placement Shares through MLV on the
terms and subject to the conditions set forth herein except that the provisions
of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.

 

2.             All references to “April 29, 2013 (as amended by Amendment No. 1
to At Market Issuance Sales Agreement, dated July 12, 2013)” set forth in
Schedule I and Exhibit 7(l) of the Original Agreement are revised to read “April
29, 2013 (as amended by Amendment No. 1 to At Market Issuance Sales Agreement,
dated July 12, 2013, and Amendment No. 2 to the At Market Issuance Sales
Agreement, dated April 28, 2016)”.

 

3.             Except as specifically set forth herein, all other provisions of
the Original Agreement shall remain in full force and effect.

 

4.             Entire Agreement; Amendment; Severability. This Amendment No. 2
to Sales Agreement together with the Original Agreement (including all schedules
and exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 2; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement, and the reference to “time of
execution of this Agreement” set forth in Section 13(a) shall continue to refer
to the time of execution of the Original Agreement.

 



 

 

 

5.             Applicable Law; Consent to Jurisdiction. This amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

6.             Waiver of Jury Trial. The Company and MLV each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this amendment or any transaction contemplated hereby.

 

7.             Counterparts. This amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
amendment by one party to the other may be made by facsimile transmission.

 

[Remainder of Page Intentionally Blank]

 

 

 

 

If the foregoing correctly sets forth the understanding among the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding amendment to the Agreement between the
Company and MLV.

 





  Very truly yours,         FORTRESS BIOTECH, INC.               By:   /s/
Lindsay Rosenwald   Name:   Lindsay Rosenwald   Title:   Chairman, President and
Chief Executive     Officer         ACCEPTED as of the date first-above written:
        MLV & CO. LLC               By: /s/ Patrice McNicol   Name:   Patrice
McNicoll   Title: Chief Executive Officer

 





 

 